Citation Nr: 1726394	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  16-57 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to separate compensable ratings for anatomical loss of the left kidney and right kidney nephrectomy residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel






INTRODUCTION

The Veteran had active service from September 1958 to August 1962 and from February 1966 to January 1969.  He served in the Republic of Vietnam and was awarded both the Combat Action Ribbon and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA) which recharacterized the service-connected kidney disability as anatomical loss of the left kidney and right kidney nephrectomy residuals rated as 100 percent disabling and established service connection for right kidney nephrectomy scar residuals rated 0 percent, effective December 29, 2015.  

In May 2017, the Veteran submitted a Motion to Advance on the Docket.  The Board grants the motion based on the Veteran's age.  38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

The Veteran asserts that separate compensable ratings are warranted for service-connected kidney disabilities.  

The Veteran was scheduled for a June 2017 hearing before the Board in Washington, D.C.  In May 2017, the Veteran stated that he was unable to travel to Washington, D.C., without great hardship due to required kidney dialysis.  He requested that he be rescheduled a videoconference hearing before the Board from his local RO.  The requested Board videoconference hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  Expedited handling is requested.  
Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Notify the Veteran of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

